DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
Cho et al. (WO2018/117408, its family US 2019/0225721) discloses the preparation of ethylene-hexene copolymers in the presence of metallocene pairs comprising a bridged cyclopentadienyl and tetrahydroindenyl metallocene complex substantially identical to metallocene complex of Formula 1 of the instant claims and a bridged cyclopentadienyl and fluorenyl metallocene complex.  It is noted that Cho’s ethylene-hexene copolymers meet MI2.16, MFRR, and density limitations of the instant claims, and the Mw and Mw/Mn are also substantially identical to those of the Examples disclosed in Applicant’s Specification; however, Cho is silent about the melting fractions, S1, S2 and S3, of the ethylene-hexene copolymers.  Since Cho’s bridged cyclopentadienyl and fluorenyl metallocene complex and a bridged cyclopentadienyl and 4-phenyl substituted indenyl metallocene complex of Formula 2 of the instant claims are not expect to provide ethylene-hexene copolymers with the same microstructures, one would not have expected Cho’s ethylene-hexene copolymers to meet the melt characteristics S1, S2 and S3 limitations of the instant claims.  Therefore, the rejections of the record are withdrawn and the instant claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763